Citation Nr: 1615769	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  15-27 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to VA nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to May 1946.  The Veteran died in September 2011, and the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for the Veteran's cause of death.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran died in September 2011.
 
 2.  The immediate cause of death listed on the death certificate was cardiac arrest, as due to or as a consequence of arteriosclerotic heart disease, with no other immediate causes or significant conditions contributing to death listed on the death certificate.
 
 3.  During his lifetime, the Veteran was service connected for posttraumatic stress disorder (PTSD) with an effective date of July 12, 2010.
 
 4.  The service-connected PTSD contributed substantially or materially to cause the Veteran's death.

5.  The award of service connection for the cause of the Veteran's death provides a greater benefit than nonservice-connected death pension.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).

2.  As a greater benefit is awarded, the claim for death pension benefits is without legal merit.  38 U.S.C.A § 7105 (West 2014); 38 C.F.R. § 3.152 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is granting service connection for the cause of the Veteran's death, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

In this case, the Veteran died in September 2011.  The death certificate lists the immediate cause of death as cardiac arrest, as due to or as a consequence of arteriosclerotic heart disease.  In July 2014, the RO granted service connection for PTSD (for accrued benefits purposes), with an effective date of July 12, 2010.

The Appellant seeks service connection for the cause of the Veteran's death.  In a March 2015 statement, the Appellant's representative contended that the Veteran's service-connected PTSD caused or aggravated his coronary artery disease, which led to the cardiac arrest that caused his death.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the service-connected PTSD contributed substantially or materially to cause the Veteran's death.  The evidence weighing in favor of the Appellant's claim includes a May 2005 statement from the Veteran's private cardiologist, Dr. S.G., who asserted that the Veteran was a long-term patient with severe coronary disease, diabetes, and multiple medical problems.  Dr. S.G. stated that "through the years it has been very obvious to me that many of [the Veteran's] medical problems have been exacerbated by chronic stress in his life, much of that stress dates back to his days in the military."

In August 2015, Dr. S.G. submitted a medical opinion indicating that it was at least as likely as not that the Veteran's PTSD proximately caused an increase in the severity of his arteriosclerotic heart disease that was beyond the natural progression of the disease because the Veteran had a long history of arteriosclerotic heart disease and it is well known that stress contributes to heart disease.  Dr. S.G. also opined that it was at least as likely as not that the Veteran's PTSD proximately caused the arteriosclerotic heart disease because he witnessed the Veteran's anxiety and treated his heart disease.  In support of his opinions, Dr. S.G. submitted a medical journal article titled "Post-traumatic Stress Disorder and Cardiovascular Disease."  The article states that positive associations between PTSD and cardiovascular disease, particularly coronary heart disease, have been observed in a growing number of studies of veterans and civilians who were exposed to combat or other traumatic experiences.  The article further states that "[t]aken overall, these results from observational research provide considerable evidence that persons with PTSD have an increased risk of coronary heart disease morbidity and mortality."

The evidence weighing against the claim includes a June 2015 VA medical opinion.  A VA physician reviewed the claims file and opined that the Veteran's arteriosclerotic heart disease, diagnosed at age 82, was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  The rationale was that review of evidence-based medical literature did not support the contention of arteriosclerosis in the elderly as being caused by PTSD.  The reviewing doctor further noted that arteriosclerotic heart disease is the number one cause of death for Americans for the past 30+ years, the average life expectancy for a white American male is 76.4 years, and the Veteran was 86 years old at the time of his death.  The VA doctor also opined that the arteriosclerotic heart disease was less likely than not proximately due to or the result of the Veteran's service-connected infectious viral hepatitis, which he was diagnosed with in 1945, because the hepatitis was an acute condition that resolved by February 1946 with no residuals and no effect on the Veteran's death.

There is no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could obtain another VA medical opinion to attempt to reconcile the VA doctor's opinion with Dr. S.G.'s August 2015 medical opinion; however, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 
7 Vet. App. 204, 206-207 (1994).  The Veteran's death certificate lists the cause of death as cardiac arrest due to arteriosclerotic heart disease, and he was service connected for PTSD prior to his death.  As such, the weight of the evidence is at least in equipoise on the issue of whether the service-connected PTSD contributed substantially or materially to the Veteran's death.  

As there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for the cause of the Veteran's death are met.

Nonservice-connected Death Pension

As DIC based on service connection for cause of death is a greater award, the claim for death pension benefits is considered moot, and must be dismissed.  38 C.F.R. 
 § 3.151(a) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).


ORDER

DIC based on service connection for the cause of the Veteran's death is granted.

The appeal for a nonservice-connected death pension is dismissed.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


